Citation Nr: 9919755	
Decision Date: 07/19/99    Archive Date: 07/28/99

DOCKET NO.  97-32 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to secondary service connection for post-
operative residuals of gastroesophageal carcinoma.

2.  Entitlement to an increased rating for peptic ulcer 
disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
March 1966.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1996 rating action 
in which the RO denied a rating in excess of 10 percent for 
peptic ulcer disease and denied a claim for secondary service 
connection for post-operative residuals of gastroesophageal 
carcinoma.  The veteran appealed and requested a hearing at 
the RO before a member of the Board.  In May 1998, the 
veteran appeared at the RO before the undersigned member of 
the Board in Washington, D.C., for a videoconference hearing 
in lieu of a Travel Board hearing.  The case was remanded to 
the RO for evidentiary development in October 1998.  The case 
has now been returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  VA and private medical opinions have indicated that there 
is no etiological relationship between the veteran's service-
connected peptic ulcer disease and the subsequently diagnosed 
gastroesophageal carcinoma.

2.  The veteran's gastroesophageal carcinoma was not caused 
by or aggravated by his service-connected peptic ulcer 
disease.




3.  The veteran's peptic ulcer disease is currently 
manifested by subjective complaints of pain and diarrhea with 
no evidence of current treatment for recurring episodes of 
severe symptoms or continuous moderate manifestations related 
to his peptic ulcer disease.


CONCLUSIONS OF LAW

1.  The veteran's post-operative residuals of 
gastroesophageal carcinoma are not proximately due to or the 
result of his service-connected peptic ulcer disease.  
38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. § 3.310 (a) 
(1998).

2.  The criteria for a rating in excess of 10 percent for 
peptic ulcer disease have not been met.  38 U.S.C.A. §§ 1155, 
5107, 7104 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.114, Diagnostic Code 7305 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In November 1994, a biopsy revealed infiltrating 
adenocarcinoma of the gastroesophageal junction.  He 
underwent a radical total gastrectomy with distal 
esophagectomy and placement of jejunostomy feeding tube in 
February 1995.

In a December 1997 letter, David F. Rhodes, M.D., the 
veteran's treating physician, indicated that while ulcer 
disease is certainly not a direct cause of gastric carcinoma, 
the two diseases have a common link in that both are strongly 
linked with Helicobacter Pylori infection.




At his May 1998 videoconference hearing before the 
undersigned, the veteran testified that he has pain due to 
his peptic ulcer disease nearly all of the time following a 
meal.  He reported that the pain lasts for anywhere from 30 
minutes to two hours.  He is very cautious about what he eats 
because of his ulcer disease.  The veteran testified that he 
weighed 108 pounds and had lost 20 pounds in the last year.  
He further stated that no physician had told him that his 
gastroesophageal cancer was caused by or aggravated by his 
service-connected peptic ulcer disease.

Pursuant to the May 1998 Board remand, additional medical 
treatment records were received and have been associated with 
the claims folder.  Treatment records from David F. Rhodes, 
M.D., show that the veteran has been followed for post-
operative residuals of his gastroesophageal carcinoma.  In 
August 1996, Dr. Rhodes noted that the veteran was doing 
quite well; his weight was stable and his difficulty with 
eating was lessening over time.

Records from Cabarrus Memorial Hospital reflect that the 
veteran has been diagnosed with malabsorption syndrome.  He 
was seen for persistent postprandial abdominal pain.  In 
November 1995, the examining physician noted that the 
veteran's weight loss was due to malabsorption.  In February 
1996, the veteran was eating well and gaining weight.  By 
August 1996, the veteran was noted to be stable.  In December 
1997, the veteran reported feeling pretty good.  His weight 
at that time was 118 pounds.  In March 1998, the veteran 
still weighed 118 pounds and his treating physician noted 
that the veteran's weight was stable.  There is no record of 
any treatment for the veteran's service-connected peptic 
ulcer disease in these treatment records.

Records were received from Robert Sumner, M.D., for the 
period from May 1996 to July 1997.  In November 1996, the 
veteran was noted to be doing well following his esophageal 
cancer resection.  He weighed 125 1/4 pounds at that time.  By 
February 1997, the veteran weighed 131 pounds and abdominal 
examination was normal.



On VA examination in February 1999, the veteran complained of 
continued postprandial epigastric distress.  He reported that 
he develops cramping type pain after every meal which is 
followed by diarrhea with undigested food material visible 
within the stool.  The veteran indicated that he has been 
diagnosed with malabsorption syndrome and takes various 
medications in an attempt to help him absorb the food out of 
his meals more efficiently.  He denied any vomiting.  On 
examination, the veteran was 5'3" tall and 119 pounds.  He 
had good bowel sounds in all four quadrants.  The VA examiner 
reviewed recent laboratory tests from the veteran's private 
physician and commented that there was no evidence of blood 
in his stools recently; he did have some anemia and other 
signs of malabsorption in the past.  The diagnostic 
impression was acid peptic disease with peptic ulcer and 
hiatal hernia with Barrett's esophagus and adenocarcinoma of 
the gastroesophageal junction, with malabsorption as 
sequelae.  In response to the question posed in the May 1998 
Board remand, the VA examiner indicated that he concurred 
with the veteran's private physician, to wit, that while 
peptic ulcer disease and duodenal ulcer and carcinoma may 
have a common cause, possibly Helicobacter pylori infection, 
there is no evidence that the veteran's peptic ulcer disease 
caused him to develop the adenocarcinoma of the 
gastroesophageal junction.  Furthermore, the VA examiner 
indicated that the veteran's current symptomatology is almost 
certainly related to the gastric carcinoma and removal and 
not related to the acid peptic disease that he has suffered 
from in the past.


II.  Analysis

a.  Secondary Service Connection

Initially, we note that at the time of the May 1998 Board 
remand, it was determined that the veteran's claim for 
secondary service connection for post-operative residuals of 
gastroesophageal carcinoma was well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  Following review of the 
record as it now stands, we are 


satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which might pertain to the issue 
on appeal.  No further assistance to the appellant is 
required to comply with the duty to assist him, as mandated 
by 38 U.S.C.A. § 5107(a).

In order to establish entitlement to secondary service 
connection for a disability, there must be objective evidence 
that establishes that such disability exists and that it is 
caused by or aggravated by a service connected disability.  
38 U.S.C.A. § 5107 (a) (West 1991); 38 C.F.R. § 3.310 (a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

As articulated in the May 1998 Board remand, the veteran and 
his representative had suggested that his gastroesophageal 
carcinoma was caused by the veteran's service-connected 
peptic ulcer disease.  The case was remanded, in part, for 
evidentiary development pertaining to, and initial 
consideration of, the issue of entitlement to secondary 
service connection for gastroesophageal carcinoma.

The evidence is fully set forth above.  The claims folder 
documents the presence of a current diagnosis of post-
operative residuals of gastroesophageal carcinoma.  As noted, 
the veteran has maintained that his gastroesophageal 
carcinoma, and the residuals thereof, was caused by his 
service-connected peptic ulcer disease.  However, current VA 
and private medical opinions reflect that there is no direct 
relationship between the veteran's gastroesophageal carcinoma 
and his service-connected peptic ulcer disease.  As such, 
secondary service connection for post-operative residuals of 
gastroesophageal carcinoma may not be granted.


b.  Increased Rating

The Board finds that the veteran's claim for an increased 
rating for peptic ulcer disease is well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
veteran 


claims that a service-connected disability has increased in 
severity, the claim is well-grounded.  Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  The Court has also stated 
that where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claim, all regulations which are potentially 
applicable through assertions and issues raised in the record 
have been considered, as required by Schafrath v. Derwinski, 
1 Vet.App. 589 (1991).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  In determining the current level of impairment, 
the disability must be viewed in relation to its history.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Also, where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Mild peptic ulcer disease with recurring symptoms once or 
twice a year is rated 10 percent disabling.  When peptic 
ulcer disease is moderate and manifested by recurring 
episodes of severe symptoms two or three times a year 
averaging ten days in duration, or with continuous moderate 
manifestations, a 20 percent rating is assigned.  Moderately 
severe peptic ulcer disease which results in impairment of 
health manifested by anemia and weight loss, or recurrent 
incapacitating episodes averaging ten days or more in 
duration at least four or more times a year is rated 40 
percent disabling.  When peptic ulcer disease is severe and 
productive of pain only partially relieved by standard ulcer 
therapy, periodic vomiting, recurrent hematemesis or melena, 
with manifestations of anemia and weight loss productive of 
definite impairment of health, a 50 percent rating is 
assigned.  38 C.F.R. § 4.114, Diagnostic Code 7305 (1998).



Considering the evidence of record, including the current 
findings on the February 1999 VA examination, a rating in 
excess of 10 percent rating for the veteran's service-
connected peptic ulcer disease is not warranted.  None of the 
private medical records reflect current treatment for peptic 
ulcer disease.  There is no objective evidence in the claims 
folder to establish that the veteran has experienced 
recurring episodes of severe symptoms lasting an average of 
ten days, or that any of his current complaints are related 
to his peptic ulcer disease.  Indeed, the VA examiner stated 
in February 1999 that the veteran's current symptoms are 
post-operative residuals of his gastroesophageal carcinoma 
and are not related to his peptic ulcer disease.  Against 
this background, an increased rating for peptic ulcer disease 
is denied.


ORDER

1.  Secondary service connection for post-operative residuals 
of gastroesophageal carcinoma is denied.

2.  An increased rating for peptic ulcer disease is denied.


		
	G. JIVENS-MCRAE
	Acting Member, Board of Veterans' Appeals



 

